Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8 are pending.  Claims 1-8 are examined on the merits.

Lack Priority to the Provision Application 62/469,554
None of the claims of the current application has adequate written description support in the 62/469,554 Provisional Application, and accordingly, are not entitled to claim priority to it.
Provision Application 62/469,554 discloses a method for reducing miRNA148a levels in a plurality of cells, which comprises providing to the cells a curcumin composition, wherein at least 15% of the curcumin composition is curcumin II. There is no disclosure to suggest the inventor was also in possession of a composition comprises a curcumin extract that includes curcumin I, II, and curcumin III, let alone includes at least 30% curcumin III. The only disclosure of a composition having at least 50% curcumin II is in paragraph [0036] of the ’554 Provisional Application, but that paragraph makes no mention of supplementing a curcumin extract with curcumin II. Similarly, there is no disclosure in the ’554 Provisional Application of supplementing a curcumin extract with both curcumin II and curcumin III. Thus, the subject matter of claim 1 is not described in the ’554 Provisional Application. Accordingly, claim 1 cannot claim priority to the ’554 Provisional Application.

Lack Priority to the PCT/CA2018/050275
Current claims 1-8 do not have adequate written description support in the PCT Application PCT/CA2018/050275, and accordingly, are not entitled to claim priority to it. 
Claim 11 in PCT/CA2018/050275 is drawn to a method for increasing LDL receptor levels in a plurality of cells, which comprises providing to the cells a composition that comprises at least 15% (w/v) of curcumin II and at least 5% (w/v) of curcumin III. None of the claims mentions Curcumin I. 
Thus, the subject matter of claim 1 is not described in PCT/CA2018/050275. Accordingly, claim 1 cannot claim priority to PCT/CA2018/050275.
Because current claims cannot claim priority to either the ’554 Provisional Application or the ’275 PCT Application, they have an effective filing date of no earlier than August 24, 2018.


Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10945970. Claim 1 of U.S. Patent No. 10945970 recites “A composition that comprises: (a) 30-40% curcumin I; (b) 9-11% curcumin II; and (c) 45%-55% curcumin III, wherein the composition is formulated as a capsule, pill, tablet, granule, solution or a suspension in an aqueous or non-aqueous liquid, oil-in-water or water-in-oil emulsion, elixir, syrup, paste, or dry powder”. Claim 7 of U.S. Patent No. 10945970 recites “A composition that comprises a curcumin extract, which is supplemented with additional (a) curcumin II, (b) curcumin III, or (c) both curcumin II and curcumin III, such that the composition comprises: (i) at least 50% curcumin II; or (ii) at least 50% curcumin III, wherein the composition is formulated as a capsule, pill, tablet, granule, solution or a suspension in an aqueous or non-aqueous liquid, oil-in-water or water-in-oil emulsion, elixir, syrup, paste, or dry powder.”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 10945970 encompass the scope of the current claims.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, and 8 rejected under 35 USC § 102 (b) as being anticipated by Gow et al (US 2008/0193573 A1).  
Gow et al teach Biologically Active Chemical Constituents of Curcuma longa L. (% mass weight)* Essential Oil Fraction 3-6 turmerones (1.0-4.3) alpha-turmerone 0.3-0.5 ar-turmerone 0.2-0.4 beta-turmerone 0.4-0.7 curcumenol 0.1-0.2 alpha-pinene 0.1-0.5 eugenol 0.1-0.2 limonene 0.1-0.2 Curcuminoid Fraction Curcuminoids 3-5 curcumin (40-70%) (thus curcumin extract) tetrahydrocurcumin demethoxycurcumin (16-40%) (thus curcumin II, thus claims 1, 3, and 5 are met) bisdemethoxycurcumin (thus curcumin III) (3-30%) (thus claims 1, 4, 6, and 8 are met)Turmerin Fraction Turmerin 0.05-0.15 Polysaccharide Fraction Polysaccharides 0.8-8.3 Ukonan A 0.02-0.43 Ukonan B 0.0005 Ukonan C 0.0006 *Based on scientific literature and HerbalScience GC-MS (Gas Chromatography-Mass Spectrometry) and HPLC (High Performance Liquid Chromatography) analysis of curcuma natural feedstock material. (Table 1). Gow et al teach the medicaments of the present invention can be optionally prepared according to the conventionally known methods, for example, as a solid agent such as a tablet, a granule, powder, a capsule, (thus a capsule or a dry powder is met) etc. [0199].

Applicant is noted that since according to [0044] of the specification, curcumin extract research standard contains 1-77% curcumin I, 16.9% curcumin II, and 0.9% curcumin III, therefore, demethoxycurcumin (16-40%) (thus curcumin II)  and bisdemethoxycurcumin (thus curcumin III) (3-30%) in Gow et al are construed as supplemented with additional curcumin II and curcumin III. Furthermore since what is being claimed is a composition, not a method, the step of supplemented with additional curcumin II or curcumin III does not materially change the composition.
Therefore, the reference is deemed to anticipate the instant claim above.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gow et al as applied to claims 1, 3-6, and 8 above, and further in view of Teles et al (US 2015/0366815 A1).
The teachings of Gow et al are set forth above and applied as before.
The teachings of Gow et al do not specifically teach hydroxypropyl methylcellulose or microcrystalline cellulose or magnesium stearate or silicon dioxide or water in the composition.
Teles et al teach ENTERIC SOFT CAPSULE COMPOSITIONS (see Title). Teles et al teach additional pharmaceutical excipients useful for matrix fills include hydroxypropyl methylcellulose, silicon dioxide, microcrystalline cellulose, water, magnesium stearate, etc. [0083]. Teles et al teach examples of nutraceuticals include, but are not limited to, amino acids, terpenoids (e.g., carotenoid terpenoids and non-carotenoid terpenoids), herbal supplements, homeopathic supplements, glandular supplements, polyphenolics, flavonoid polyphenolics, phenolic acids, curcumin [0102].	            
	            It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to incorporate hydroxypropyl methylcellulose, silicon dioxide, microcrystalline cellulose, water, magnesium stearate into the composition since as evidenced by Teles et al, ENTERIC SOFT CAPSULE COMPOSITIONS of curcumin include those materials.

	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

	
Conclusion
             No claim is allowed (claim 7 is free of art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655